 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ALFONSO CUEVAS,                                        1:18-cv-01575 SAB (PC)

12                        Plaintiff,
                                                             ORDER TRANSFERRING CASE TO THE
13            v.                                             CENTRAL DISTRICT OF CALIFORNIA

14    CALIFORNIA MEN’S COLONY-WEST
      MAIN KITCHEN, et al.,
15
                          Defendant.
16

17
            Plaintiff, a former state prisoner proceeding pro se, has filed a civil rights action pursuant
18
     to 42 U.S.C. ' 1983.
19
            The federal venue statute requires that a civil action, other than one based on diversity
20
     jurisdiction, be brought only in A(1) a judicial district where any defendant resides, if all
21
     defendants reside in the same state, (2) a judicial district in which a substantial part of the events
22
     or omissions giving rise to the claim occurred, or a substantial part of the property that is the
23
     subject of the action is situated, or (3) a judicial district in which any defendant may be found, if
24
     there is no district in which the action may otherwise be brought.@ 28 U.S.C. ' 1391(b).
25
            In this case, none of the defendants reside in this district. The claim arose in San Luis
26
     Obispo County, which is in the Central District of California. Therefore, plaintiff=s claim should
27
     have been filed in the United States District Court for the Central District of California. In the
28
                                                         1
 1   interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 2   correct district. See 28 U.S.C. ' 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.

 3   1974).

 4            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5   States District Court for the Central District of California.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     November 19, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
